Case 2:19-cv-08589-MCA-LDW Document6 Filed 09/09/19 Page 1 of 1 PagelD: 61
oe QIBUVRUIGUIU HV EVTMAV EET TVHUT

20190904 134910

 

AO 440 (Rev. 06/12) Summons in a Civil Action RETURN OF SERVICE

SERVICE OF: SUMMONS AND COMPLAINT
EFFECTED (1) BY ME: MARIAN ZWIERZYNSKI

TITLE: PROCESS SERVER
DATE: 9/5/2019 11:09:09 AM

 

 

CHECK ONE BOX BELOW TO INDICATE APPROPRIATE METHOD OF SERVICE:
| Served personally upon the defendant

LUCOSKY BROOKMAN

Place where served:

101 WOOD AVE SOUTH, 5TH FLOOR WOODBRIDGE NJ 07095

[ ] Left copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable age and discretion then residing
therein. Name of person with whom the summons and complaint were left:

SETH BROOKMAN
Relationship to defendant PERSON AUTHORIZED TO ACCEPT SERVICE

Description of Person Accepting Service:

SEX:M__ AGE: 36-50 HEIGHT: 5'9"-6'0" WEIGHT: 161-200 LBS. SKIN: WHITE HAIR:BLACK — OTHER:

[X] To the best of my knowledge, said person was not engaged in the U.S. Military at the time of service

 

 

STATEMENT OF SERVER

TRAVELS . SERVICES/$ . TOTAL $
SS

 

    

 

DECLARATION OF SERYGR
| declare under penalty of perjury under th laws ‘of the United States of & erica that the foregoing information contained in

this Return of Service and Statement of Server is ‘true and correct.
pate: 716120 LY ZT LS.

SIGNATURE OF MARIAN ZWIERZYNSKI
GUARANTEED SUBPOENA SERVICE, INC.
2009 MORRIS AVENUE
UNION, NJ 07083

 

ATTORNEY: ROBERT T. TRAUTMANN, ESQ. Ely,

PLAINTIFF: | RLJ PARTNERS, ET AL os ANNBERLY Gp te

DEFENDANT: JEFFREY BEVERLY, ET AL s Oe ee On

VENUE: DISTRICT = TAR

DOCKET: 2 19 CV 08589 MCA LDW = OTA

COMMENT: zi ‘L + * (—
2 ib ; Y GROTE
2 .° GBLIC gs EY
4 NPUBLIC OF NEW JERS

%y, O N IORARY ey uel pires Dec. 48, 2023

 

Mei “tad ens JERS dginission E

 

 

Frireettt

 
